Citation Nr: 1209348	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for liposarcoma of the bilateral feet, to include as due to ionizing radiation. 

2.  Entitlement to service connection for basil cell carcinoma of the nose, left shoulder, and left temple, to include as due to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claims file is currently held by the RO in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his June 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  A March 2009 letter from the Philadelphia RO acknowledged the Veteran's request for a videoconference hearing.  The videoconference hearing was scheduled for January 2012, but in a December 2011 statement, the Veteran requested that the hearing be rescheduled as his wife was sick.  The record indicates that the Veteran's statement was not received prior to his January 2012 hearing and he was considered to have failed to appear.  In any event, in February 2012, the Board granted the Veteran's motion for another hearing and a second videoconference hearing was scheduled in March 2012.  

The Veteran was notified of the March 2012 hearing in a February 2012 letter.  A response sheet attached to the letter included an option allowing the Veteran to decline a videoconference hearing and request a hearing before a visiting VLJ at a future date.  The Veteran responded to the hearing notification letter by selecting the request for a hearing before a VLJ.  The Board notes that the Veteran's original request for a hearing was also before a visiting VLJ at the RO.  

Accordingly, this case must be remanded to schedule the Veteran for a hearing before a VLJ at the RO.
 
In light of the foregoing, the case is hereby REMANDED for the following action:
 
The appellant should be scheduled for a hearing before a VLJ of the Board of Veterans' Appeals at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


